 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT K. RICKS,                                     1:18-cv-01022-DAD-SKO (PC)

12                       Plaintiff,                       ORDER CONTINUING
                                                          SETTLEMENT CONFERENCE
13           v.
                                                          (Docs. 15, 16)
14    C. DAVIS,
                                                          DATE: November 21, 2019
15                       Defendant.                       TIME: 11:00 a.m.

16

17          This case was previously set for a settlement conference before the undersigned at the
18   U.S. District Court, 2500 Tulare Street, Fresno, California 93721 in Courtroom #7, on September
19   24, 2019, at 11:00 a.m. However, on August 30, 2019, Defendant requested that it be rescheduled
20   to a date after October 21, 2019, when Plaintiff’s updated address is due since the notice
21   scheduling the settlement conference was returned by the United States Postal Service on August
22   12, 2019, as “Undeliverable, Unable to Forward.” (Doc. 16.) The Court finds good cause and
23   HEREBY ORDERS:
24      1. The settlement conference is hereby continued to November 21, 2019, at 11:00 a.m.
25          before Magistrate Judge Sheila K. Oberto at the U. S. District Court, 2500 Tulare Street,
26          Fresno, California 93721 in Courtroom #7.
27      2. The case remains stayed through November 21, 2019.
28



                                                      1
 1

 2         3. Unless otherwise permitted in advance by the Court, the attorneys who will try the case

 3            shall appear at the Settlement Conference with the parties and the person or persons

 4            having full authority to negotiate and settle the case on any reasonable terms1 discussed at

 5            the conference. Consideration of settlement is a serious matter that requires preparation

 6            prior to the settlement conference. Set forth below are the procedures the Court will

 7            employ, absent good cause, in conducting the conference.

 8         4. The parties must be prepared to discuss the claims, defenses and damages. The failure of

 9            any counsel, party or authorized person subject to this order to appear may result in the

10            imposition of sanctions. In addition, the conference will not proceed and will be reset to

11            another date.

12         5. No later than October 30, 2019, Plaintiff SHALL submit to Defendant, by mail, a

13            written itemization of damages and a meaningful2 settlement demand, which includes a

14            brief explanation of why such a settlement is appropriate, not to exceed ten pages in

15            length.

16         6. No later than November 10, 2019, Defendants SHALL respond, by telephone or in

17            person, with an acceptance of the offer or with a meaningful counteroffer, which includes

18            a brief explanation of why such a settlement is appropriate. If settlement is achieved,

19            defense counsel is to immediately inform the Courtroom Deputy of Magistrate Judge
20            Oberto.

21         7. If settlement is not achieved informally, the defendant is directed to submit confidential

22            settlement statements no later than November 14, 2019 to the following email address:

23            skoorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement

24            Attn: Magistrate Judge Sheila K. Oberto, USDC CAED, 2500 Tulare Street, Fresno,

25     1
         Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
26   subject to approval by legislative bodies, executive committees, boards of directors or the like may be represented by
     a person whose recommendations about settlement are relied upon by the ultimate decision makers.
27
       2
         “Meaningful” means the offer is reasonably calculated to settle the case on terms acceptable to the offering party.
     “Meaningful” does not include an offer which the offering party knows will not be acceptable to the other party. If,
     however, the offering party is only willing to offer a settlement which it knows the other party will not accept, this
28   should trigger a recognition the case is not in a settlement posture and the parties should confer about continuing the
     settlement conference via stipulation.
                                                                 2
 1

 2            California 93721 so it arrives no later than November 14, 2019. The envelope shall be

 3            marked “Confidential Settlement Statement.” Parties shall also file a “Notice of

 4            Submission of Confidential Settlement Statement.” (See Local Rule 270(d).)

 5            Settlement statements should not be filed with the Clerk of the Court nor served on any

 6   other party. Settlement statements shall be clearly marked “confidential” with the date and time

 7   of the settlement conference indicated prominently thereon. The confidential settlement statement

 8   shall be no longer than five pages in length, typed or neatly printed, and include the following:

 9      a. A brief statement of the facts of the case.

10      b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon which

11            the claims are founded; a forthright evaluation of the parties’ likelihood of prevailing on

12            the claims and defenses; and a description of the major issues in dispute.

13      c. An estimate of the cost and time to be expended for further discovery, pretrial, and trial.

14      d. An outline of past settlement efforts including information regarding the “Pre-settlement

15            Conference Exchange of Demand and Offer” required above -- including the itemization of

16            damages -- and a history of past settlement discussions, offers, and demands.

17      e. A brief statement of each party’s expectations and goals for the settlement conference, including

18            how much a party is willing to accept and/or willing to pay.

19      f.    If the parties intend to discuss the joint settlement of any other actions or claims not in this suit,

20            please provide a brief description of each action or claim as set forth above, including case
21            number(s) is applicable.
22

23   IT IS SO ORDERED.
24

25
     Dated:      September 3, 2019                                         /s/   Sheila K. Oberto                  .
                                                               UNITED STATES MAGISTRATE JUDGE
26

27
28

                                                              3
